NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2022 has been entered.
Reasons for Allowance
The claims are drawn to a pharmaceutical composition consisting of between about 1 mg and about 250 mg Br-, a pharmaceutically acceptable carrier or salt thereof, and one or more pharmaceutical drug(s) selected from a cardiovascular disease treating agent, a kidney disease treating agent, or an anti-diabetic agent.
A variety of prior art teach oral pharmaceutical compositions comprising bromide in the recited amount:  
For example, Portman (US 2004/0033292; of record) teaches a “nutritional composition in liquid drink form” (Abstract) comprising (i) “[a] first electrolyte being sodium compounds such as… sodium bromide” in an amount of 150 mg and 190 mg, (ii) water, and (iii) several agents that would entail cardiovascular disease treating agents (e.g., proteins such as calcium caseinate, whey protein concentrate, etc; potassium compounds such as potassium chloride, potassium acetate, etc; see Table A, Preferred Embodiment).  
Additionally, Boothe et al (J Am Vet Med Assoc 221:1131-1135, 2002; of record) teach “[p]otassium bromide… formulated into gelatin capsules using lactose as a filler” (Page 1132, Column 2) for the treatment of epilepsy in cats.  
However, the compositions of Portman further comprise carbohydrates including high and low glycemic sugars, flavoring agents and colorants which would not reasonably be considered excipients and/or agents for treating cardiovascular disease, kidney disease, or diabetes, and there would have been no obvious motivation to remove these ingredients.  And, the compositions of Boothe et al lack the inclusion of an agent or agents for treating cardiovascular disease, kidney disease and/or diabetes, and there would have been no obvious motivation to include said agent(s) in the anti-epilepsy formulation of Boothe et al.
In view of the foregoing, and since the claims contain written support and are considered to be enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611